DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following office action is a responsive to the reply filed, 12/24/20.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/20 has been entered.
 	The reply filed 12/24/20 affects the application 14/838,232 as follows:
The declarations of Shinae Yang (not an inventor) and Won Il Jeong, submitted by Applicants on 24 December 2020 under 37 CFR § 1.132, is acknowledged.
New claims 17 and 18 have been added. Applicant’s declarations are convincing. Thus, the rejections of the office action mailed 06/26/20 are overcome, since the Byun et al. reference applied in the rejections is not available for prior art purposes under 35 U.S.C. §102 and §103. However, new ground(s) rejections are set forth herein below.
The responsive to applicants’ reply is contained herein below.
Claims 1, 3-12, 14-18 are pending in the application


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-12, 14, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Michael et al. (CN 101977600 A; Machine-English Translation) in view of Xu et al. (CN 101481725 A; Machine English Translation) and Morgan et al. (GASTROENTEROLOGY Vol. 119, No. 6, 2000, 1787-1791).
Claim 1 is drawn to a method of treating alcoholic hepatitis in a subject in need thereof, comprising administering to the subject a composition consisting essentially of ginsenoside F2 having a purity of 95% or higher at a dose effective to treat alcohol hepatitis in the subject.  Claim 8 is drawn to a method of treating alcoholic hepatitis in a subject in need thereof, comprising administering to the subject a composition consisting essentially of ginsenoside F2 having a purity of 95% or higher at a dose effective to treat alcohol hepatitis in the subject, wherein administration of the composition to the subject increases the distribution of regulatory T cells (Tregs) to inhibit hepatic inflammation in the subject.  
Michael et al. disclose a ginsenoside composition and a method of use thereof. The method is used to reduce the concentration of acetaldehyde, prevent or ameliorate the symptoms of elevated acetaldehyde concentration, and reduce the risk of diseases or disorders caused by contact with aldehydes. The aldehydes are, for example, aldehydes derived from exposed environmental sources or aldehydes produced in the body from alcohol intake (see Description 
The difference between Applicant’s claimed method and the method taught by Michael et al. is that Michael et al. do not explicitly disclose using the ginsenoside F2 to treat the liver disease or injury, alcoholic hepatitis, per se.  However, Michael et al. disclose that ginsenoside F2 can be used to treat alcoholic liver injury. 
Xu et al. disclose that ginsenoside F2 can be prepared with a purity of 95% or greater (see Description, page 3 of 3, Examples 3 and 4).
Morgan et al. disclose that alcoholic hepatitis is an “acute” form of alcoholic liver injury (see page 1787, left col., 2nd paragraph).  Furthermore, Morgan et al. disclose that the clinical hallmarks of alcoholic hepatitis are jaundice and neutrophilic inflammation, manifested as elevated white blood cell count, fever, and tender hepatomegaly (see page 1787, left col., 2nd paragraph).  
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat alcoholic hepatitis, an acute form of alcoholic liver injury in a subject or patient comprising administering a composition comprising or consisting essentially of an amount or dose of Xu et al.’s ginsenoside F2 that has a purity of 95% or more to said subject 
One having ordinary skill in the art would have been motivated to treat alcoholic hepatitis, an acute form of alcoholic liver injury in a subject or patient comprising administering a composition comprising or consisting essentially of an amount or dose of Xu et al.’s ginsenoside F2 that has a purity of 95% or more to said subject or patient, especially since Michael et al. disclose that ginsenoside F2 can treat alcoholic liver injury and Xu et al. disclose that ginsenoside F2 can be prepared or purified with a purity of 95% or more, and also since Morgan et al. disclose that alcoholic hepatitis is an acute form of alcoholic liver injury.
It should be noted that the Examiner considers the inhibition fat accumulation in the liver, the increase in the distribution of regulatory T cells (Tregs), the inhibition hepatic inflammatory, the increase in the expression of anti-inflammatory cytokine IL-10, the inhibition of differentiation of naive T cell into Th17 cells or the inhibition of the activity of LXR alpha (liver X receptor alpha) as mechanism(s) by which the treatment of said liver diseases or disorders.  
Also, it should be noted that studies in humans has revealed that activated Th17 cells and Th17-related cytokines in various liver diseases.  Furthermore, it should be noted that fatty liver, also known as fatty liver disease (FLD), is a reversible condition wherein large vacuoles of triglyceride fat accumulate in liver cells.  In addition, it should be noted that the anti-inflammatory cytokine IL-10 are known to be present during alcoholic liver injury and that IL-10 inhibits alcoholic liver inflammation via activation of STAT3 in Kupffer cells and the . 
Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Michael et al., Xu et al. and Morgan et al. as applied to claim 1 above, and further in view of Shin et al. ( J. Ginseng Res. Vol. 36, No. 1, 86-92 (2012)).
Shin et al. disclose the use or administration ginsenoside F2 at a dose of 35 mg/kg weight (see abstract; see also page 90, Figs. 2 and 3).
The difference between Applicant’s claimed method and the method taught by Michael et al., Xu et al. and Morgan et al. is that Michael et al., Xu et al. and Morgan et al. do not disclose the use or administration of the recited dose or mg/kg of ginsenoside F2.
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat alcoholic hepatitis, an acute form of alcoholic liver injury in a subject or patient comprising administering a composition comprising or consisting essentially of an amount or dose such as 35 mg/kg of ginsenoside F2 as taught by Shin et al. of Xu et al.’s ginsenoside F2 that has a purity of 95% or more to said subject or patient, especially since Michael et al. disclose that ginsenoside F2 can treat alcoholic liver injury and Xu et al. disclose that ginsenoside F2 can be prepared or purified with a purity of 95% or more, and also since Morgan et al. disclose that alcoholic hepatitis is an acute form of alcoholic liver injury.
One having ordinary skill in the art would have been motivated to treat alcoholic hepatitis, an acute form of alcoholic liver injury in a subject or patient comprising administering a composition comprising or consisting essentially of an amount or dose such as 35 mg/kg of ginsenoside F2 as taught by Shin et al. of Xu et al.’s ginsenoside F2 that has a purity of 95% or more to said subject or patient, especially since Michael et al. disclose that ginsenoside F2 can .

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Michael et al., Xu et al., Morgan et al. and Shin et al. as applied to claims 1 and 15 above, and further in view of Siegmund (Dig Dis 2010;28:751–755).
The difference between Applicant’s claimed method and the method taught by Michael et al., Xu et al., Morgan et al. and Shin et al. is that Michael et al., Xu et al., Morgan et al. and Shin et al. do not disclose that the composition inhibits alcohol-induced endocannabinoid generation to reduce CB1R signal transduction in hepatocytes, leading to a reduction in alcohol-mediated liver injury in a subject.
Siegmond discloses that recent studies suggest that the endocannabinoid system is a signaling system that also plays an important role in the pathogenesis of Alcoholic liver disease (ALD) (see abstract). Furthermore, Siegmond discloses that CB1 signaling aggravated hepatic steatosis and fibrogenesis whereas CB2 protected the liver from ALD (see abstract). Also, Siegmond discloses that a study comparing chronic alcoholadministration in cannabinoid receptor (CB) 1 or CB2 knockout versus wild-type mice revealed that CB1 signaling aggravated hepatic steatosis and fibrogenesis whereas CB2 protected the liver from ALD. These data suggested a protective role of CB2 (in contrast to CB1) in ALD. Similar results were found in global or hepatocyte-specific CB1 knockout mice that were resistant to ethanol-induced steatosis (see abstract). In addition, Siegmond discloses that ethanol feeding upregulated the endocannabinoid 2-arachidonoyl glyceroland its biosynthetic enzyme diacylglycerol lipase-β selectively in hepatic stellate cells and subsequently increased expression of CB1 receptors in hepatocytes of wild-type 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat alcoholic hepatitis, an acute form of alcoholic liver injury in a subject or patient comprising administering a composition comprising or consisting essentially of an amount or dose such as 35 mg/kg of ginsenoside F2 as taught by Shin et al. of Xu et al.’s ginsenoside F2 that has a purity of 95% or more to said subject or patient, especially since Michael et al. disclose that ginsenoside F2 can treat alcoholic liver injury and Xu et al. disclose that ginsenoside F2 can be prepared or purified with a purity of 95% or more, and also since Morgan et al. disclose that alcoholic hepatitis is an acute form of alcoholic liver injury; and to also expect that the composition would inhibit alcohol-induced endocannabinoid generation to reduce CB1R signal transduction in hepatocytes, leading to a reduction in alcohol-mediated liver injury in a subject, especially since Siegmond discloses that ethanol induces upregulation of CB1 receptors (which involves CB1 signaling) which is partly dependent on the ethanol metabolite acetaldehyde, and because Siegmond also discloses or suggests that the endocannabinoid system is a signaling system that also plays an important role in the pathogenesis of ALD, and consequently expect that the signaling would be a CB1R signal transduction (i.e.; conversion one kind of signal or stimulus into another) in hepatocytes such as CB1R signal transduction  involving the hepatocyte-specific CB1 taught by Siegmond.

It should be noted that the Examiner considers the inhibition of alcohol-induced endocannabinoid generation and the reduction of CB1R signal transduction in hepatocytes, 
as mechanism(s) by which the treatment of said liver diseases or disorders.  Furthermore, it is obvious to determine the mechanism(s) by which the treatment of said liver diseases or disorders occur such as to more effectively said subject.
	
18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Michael et al., Xu et al., Morgan et al., Shin et al. and Siegmond as applied to claims 1, 15 and 17 above, and further in view of Hall et al. (Ulster Med J 2012;81(1):30-36).
The difference between Applicant’s claimed method and the method taught by Michael et al., Xu et al., Morgan et al., Shin et al. and Siegmond is that Michael et al., Xu et al., Morgan et al., Shin et al. and Siegmond do not disclose that the administration of composition to the subject reduces the subject’s elevated Alanine transaminase (ALT) and Aspartate transaminase (AST) levels due to the consumption of alcohol. 
Hall et al. disclose that liver enzymes are commonly used in the evaluation of patients with a range of diseases (see abstract). Also, Hall et al. disclose that during the last few decades there has been research into using the AST:ALT ratio (asparate transaminase:Alanine transaminase ratio) in the differentiation of alcoholic liver disease (ALD) from other forms of liver disease, particularly the Non-alcoholic Fatty Liver Disease (NAFLD) spectrum (see page 31, right col.). In addition, Hall et al. disclose that in patients with alcoholic liver disease, the AST:ALT ratio is >1 in 92% of patients, and >2 in 70%.13 AST:ALT scores >2 are, therefore, strongly suggestive of alcoholic liver disease and scores <1 more suggestive of NAFLD/NASH see page 31, right col.). Also, Hall et al. disclose that asparate transaminase (AST) usually rises in conjunction with Alanine transaminase (ALT) to indicate hepatocellular injury (see page 31, 2nd paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat alcoholic hepatitis, an acute form of alcoholic liver injury in a subject or patient comprising administering a composition comprising or consisting essentially of an amount or dose such as 35 mg/kg of ginsenoside F2 as taught by Shin et al. of Xu et al.’s 
One having ordinary skill in the art would have been motivated to treat alcoholic hepatitis, an acute form of alcoholic liver injury in a subject or patient comprising administering a composition comprising or consisting essentially of an amount or dose such as 35 mg/kg of ginsenoside F2 as taught by Shin et al. of Xu et al.’s ginsenoside F2 that has a purity of 95% or 
Also, it should be noted that the Examiner considers the reduction of the subject’s elevated Alanine transaminase (ALT) and Aspartate transaminase (AST) levels due to the consumption of alcohol, as mechanism(s) by which the treatment of said liver diseases or .
Response to Arguments
Applicant's arguments with respect to claims 1, 3-12 and 14-18 have been considered but are moot in view of the new ground(s) of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        
/MICHAEL C HENRY/Examiner, Art Unit 1623